                        Case 17-12560-KJC                Doc 2902     Filed 10/26/18        Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
         In re:
                                                                            Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                           (Jointly Administered)

                                            Debtors.                        Ref. Docket No. 2766



         WOODBRIDGE GROUP OF COMPANIES, LLC

                                            Plaintiff,
                                                                            Adversary Proceeding
                                 vs.                                        Case No. 18-50817 (KJC)

         DONALD G. DURR,                                                    Ref. Docket No. 5

                                            Defendant.


                                          CERTIFICATE OF NO OBJECTION

                          The undersigned hereby certifies that, as of the date hereof, she has received no

         answer, objection, or other responsive pleading to the Debtors’ Motion for Entry of an Order,

         Pursuant to Sections 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, Authorizing and

         Approving Entry into a Settlement with Donald G. Durr [Docket No. 2766 and Adv. Docket

         No. 5] (the “Motion”), filed on October 11, 2018.

                          The undersigned further certifies that a review of the Court’s docket in these cases

         reflects no answer, objection, or other responsive pleading to the Motion that was filed. Pursuant


         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.

01:23789159.1
                      Case 17-12560-KJC         Doc 2902      Filed 10/26/18    Page 2 of 2



         to the Notice of Motion, objections to the Motion were to be filed and served no later than

         October 25, 2018, at 4:00 p.m. (ET). It is hereby respectfully requested that the Order attached

         to the Motion be entered at the Court’s earliest convenience.



         Dated:   October 26, 2018              /s/ Betsy L. Feldman
                  Wilmington, Delaware          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Sean M. Beach (No. 4070)
                                                Edmon L. Morton (No. 3856)
                                                Ian J. Bambrick (No. 5455)
                                                Betsy L. Feldman (No. 6410)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
                                                Fax: (302) 571-1253

                                                -and-

                                                KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                Kenneth N. Klee (pro hac vice)
                                                Michael L. Tuchin (pro hac vice)
                                                David A. Fidler (pro hac vice)
                                                Jonathan M. Weiss (pro hac vice)
                                                1999 Avenue of the Stars, 39th Floor
                                                Los Angeles, California 90067
                                                Tel: (310) 407-4000
                                                Fax: (310) 407-9090

                                                Counsel for the Debtors and Debtors in Possession




01:23789159.1
                                                         2
